D    ORIGINAL
              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         03/10/2022



                                                                                     Case Number: DA 21-0367


                                          DA 21-0367
                                                                         FILED
 STATE OF MONTANA,                                                        MAR 1 0 2022
                                                                        Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                         State of Montane
                Plaintiff and Appellee,

         v.                                                        ORDER

 MATTHEW RYAN AILER,

               Defendant and Appellant.



         Upon consideration of Appellant's motion for extension of time to file his reply
brief,
         IT IS HEREBY ORDERED that Appellant's reply brief is due March 28, 2022.
         No further extensions will be granted.
                         1-1--
         DATED this 1 b day of March , 2022.
                                                  For the Court,



                                                               Chief Justice